Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The current invention is directed to a system for deriving geometry data for cardiac envelop wherein determine locations of an ultrasound transducer, which provides the ultrasound image data, and the plurality of body surface electrodes in a three-dimensional coordinate space based on tracking data, the tracking data representing a position of at least one ultrasound tracking sensor and representing a position of at least one electrode tracking sensor as the ultrasound transducer scans the patient's body; … and derive geometry data to represent a geometric relationship between the position of the plurality of body surface electrodes and the locations on the cardiac envelope represented by the cardiac surface data.
The closest reference Werneth et al. (US 2016/0192902) discloses a system for deriving geometry data for epicardial surface with electrode and ultrasound transducer. However, it fails to teach wherein determine locations of an ultrasound transducer, which provides the ultrasound image data, and the plurality of body surface electrodes in a three-dimensional coordinate space based on tracking data, the tracking data representing a position of at least one ultrasound tracking sensor and representing a 
The prior art of the record fails to teach a system for deriving geometry data for cardiac envelop wherein determine locations of an ultrasound transducer, which provides the ultrasound image data, and the plurality of body surface electrodes in a three-dimensional coordinate space based on tracking data, the tracking data representing a position of at least one ultrasound tracking sensor and representing a position of at least one electrode tracking sensor as the ultrasound transducer scans the patient's body; … and derive geometry data to represent a geometric relationship between the position of the plurality of body surface electrodes and the locations on the cardiac envelope represented by the cardiac surface data, in combination of rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent 

/QIAN YANG/Primary Examiner, Art Unit 2668